Case 8:17-cv-03066-MSS-TGW Document 94 Filed 03/08/19 Page 1 of 4 PageID 5286



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 CHERYL STAPLE,

       Plaintiff,

 v.                                                     Case No: 8:17-cv-3066-T-35TGW

 NORTHWESTERN MUTUAL LIFE
 INSURANCE COMPANY,

       Defendant.


                                          ORDER

       THIS CAUSE comes before the Court for consideration of the Defendant’s Motion

 to Dismiss for Fraud on the Court, (Dkt. 54), and the response in opposition thereto, (Dkt.

 72); Defendant’s Daubert Motion to Exclude Plaintiff’s Experts, (Dkt. 59), and the

 response in opposition thereto, (Dkt. 66); Defendant’s Motion for Summary Judgment on

 Plaintiff’s Complaint or, in the Alternative, for Partial Summary Judgment on Defendant’s

 Counterclaim for Rescission, (Dkt. 62), Plaintiff’s response in opposition, (Dkt. 81), and

 Defendant’s reply, (Dkt. 86); Defendant’s Motion for Reconsideration of [the] January 7,

 2019 Discovery Order, (Dkt. 78), and the response in opposition thereto, (Dkt. 79); and

 Cheryl Staple’s Motion to Seal Pursuant to Order United States Mail Addressed to

 Desmond Staple (“Motion to Seal”). (Dkt. 92)

       On March 6, 2019, the Court held a hearing to address the outstanding motions in

 this matter. Upon consideration of the matters presented and for the reasons set forth on

 the record at the hearing, the Court hereby ORDERS as follows:




                                            -1-
Case 8:17-cv-03066-MSS-TGW Document 94 Filed 03/08/19 Page 2 of 4 PageID 5287



    1. Defendant’s Motion to Dismiss for Fraud on the Court, (Dkt. 54), is DENIED to the

       extent that it sought dismissal of the Action.

    2. Discovery in this matter shall be reopened and extended until July 8, 2019. To

       the extent that additional depositions of lay and expert witnesses are required, the

       Parties may conduct any such discovery within the allotted time. An amended

       case management and scheduling order will be issued by separate notice.

    3. Plaintiff’s Motion to Seal, (Dkt. 92), is GRANTED. The Clerk is DIRECTED accept

       the box of Desmond Staple’s mail that Plaintiff delivered to the Court on March 6,

       2019 UNDER SEAL until further Order of the Court. Due to the volume of the

       box’s contents, the Court finds it necessary to appoint a special master to review

       the mail for potentially privileged communications between Mr. Staple and his

       former clients. The Court will issue a separate Order appointing a special master

       with further details therein.

    4. Simultaneously to the entry of this Order, the Court will also appoint a forensic

       expert to access and retrieve responsive Electronically Stored Information (“ESI”)

       from the laptop and cellphone belonging to the decedent that Plaintiff stored in

       the Plaintiff’s home and later turned over to her counsel. No later than Monday

       March 11, 2019, Plaintiff SHALL turn over custody of the laptop and the cell

       phone to the Special Master, who will produce it to the expert for examination.

       Plaintiff shall also provide the Special Master with the passwords for these

       devices. In the interim, the devices shall not be opened or accessed for any

       purpose. The examination shall be limited to the contents of the devices from the

       date of January 1, 2014 through the date that the expert receives custody of the



                                           -2-
Case 8:17-cv-03066-MSS-TGW Document 94 Filed 03/08/19 Page 3 of 4 PageID 5288



       laptop and cellphone. On or before March 13, 2019, the Parties SHALL file a

       Joint Notice of additional stipulated parameters for the expert examination.

    5. Plaintiff and the Corless Barfield Trial Group, LLC shall be jointly and severally

       liable to pay the cost of the forensic examination of the laptop and cell phone as

       a sanction for improperly withholding this discovery.          Plaintiff had actual

       possession of the devices from the inception of this case and she and the Corless

       Barfield Trial Group, LLC had, at the very least, constructive knowledge of these

       devices by way of the photographs in their possession. Moreover, Plaintiff’s basis

       for withholding the laptop and cell phone pursuant to the Florida Bar’s directives

       was misleading. Moreover, to the extent that any discovery was to be provided

       from these devices had they been disclosed timely and if Plaintiff intended to

       preserve privileged communications, Plaintiff would have had to bear the expense

       at that time.

    6. Plaintiff and the Corless Barfield Trial Group, LLC SHALL be jointly and severally

       liable to pay Defendant’s reasonable attorneys’ fees and costs incurred in relation

       to the filing of the Motion to Compel Production of Text Messages, Emails, and

       Unopened Mail, and to Compel Production of Computer and Phone Contents for

       Inspection, (Dkt. 49), and Defendant’s Motion for Reconsideration of January 7,

       2019 Order, (Dkt. 78), for the reasons explained at the hearing. Additionally, the

       Court states that it finds that these motions would not have been necessary

       absent Plaintiff’s counsel’s misrepresentations regarding the Florida Bar’s

       directives. The Florida Bar never told Plaintiff “to preserve these materials without

       disclosure absent their direction and permission.” (Dkt. 54-64 at 6) In fact,



                                           -3-
Case 8:17-cv-03066-MSS-TGW Document 94 Filed 03/08/19 Page 4 of 4 PageID 5289



       Plaintiff’s counsel never had any conversation with the Florida Bar concerning the

       electronic devices, which counsel claimed not to have known about until months

       after the call to the Florida Bar concerning Mr. Staple’s mail. Counsel for the

       Parties SHALL confer regarding the reasonable fees incurred in connection with

       those filings, and, if no agreement can be made, Defendant shall file a motion for

       reasonable fees and costs, attaching the necessary fee records and an

       appropriate affidavit.

    7. Defendant’s Daubert Motion to Exclude Plaintiff’s Experts, (Dkt. 59), is DENIED

       WITHOUT PREJUDICE.

    8. Defendant’s Motion for Summary Judgment on Plaintiff’s Complaint or, in the

       Alternative, for Partial Summary Judgment on Defendant’s Counterclaim for

       Rescission, (Dkt. 62), is DENIED WITHOUT PREJUDICE.

    9. Defendant’s Motion for Reconsideration of [the] January 7, 2019 Discovery Order,

       (Dkt. 78), is GRANTED. The Motion to Compel is GRANTED, to the extent

       consistent with the directives set forth herein and the Court’s rulings at the

       hearing.

      DONE and ORDERED in Tampa, Florida this 8th day of March, 2019.




 Copies furnished to:
 Counsel of Record
 Any Unrepresented Party




                                          -4-
